Citation Nr: 0502896	
Decision Date: 02/07/05    Archive Date: 02/15/05	

DOCKET NO.  03-06 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral postoperative inguinal hernias. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for a postoperative right inguinal hernia neuroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1980 to 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska, which granted service connection for 
bilateral inguinal hernias and for a postoperative neuroma at 
the site of the right inguinal hernia repair, with 10 percent 
evaluations each.  The veteran appealed the assigned 
evaluations.  The case is now ready for appellate review.

Although not specifically claimed by the veteran and not 
individually addressed by the RO, the evidence on file from 
the most recent January 2004 VA examination indicates that 
the veteran complains of having an erectile dysfunction which 
is causally related to either his service-connected 
postoperative hernia surgery or which may be secondary to the 
effect of blood pressure medication prescribed for service-
connected hypertension.  The evidence may not presently 
reveal that the veteran has a loss of use of a creative organ 
consistent with 38 U.S.C.A. § 1114 (k) (West 2002), but some 
impairment of erectile function is thus documented, and this 
matter is referred back to the RO for any appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's postoperative bilateral inguinal hernias 
are not shown to be recurrent and thus are not in any way 
reducible and well supported by a truss or belt, and the 
postoperative scars are not tender or painful on objective 
examination, they do not limit motion, they are not adherent, 
and the scars do not limit function of any affected part.  
The principal complaint from these postoperative hernias is 
chronic discomfort with occasional pain on use.

3.  The postoperative neuroma at the site of the previous 
right inguinal hernia surgical repair results in severe to 
complete paralysis of the ilioinguinal nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for postoperative bilateral inguinal hernias have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.113, 4.114, Diagnostic Code 7338, 4.118, Diagnostic Codes 
7802, 7803, 7804, 7805 (West 2004).

2.  The criteria for an evaluation in excess of 10 percent 
for a postoperative neuroma at the site of a postoperative 
right inguinal hernia have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.113, 4.114, 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805, 4.124a, Diagnostic 
Code 8530 (West 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  The VCAA provides the VA will notify claimants of 
the evidence necessary to substantiate claims, and make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims.

The veteran in this case filed his initial claim for VA 
compensation prior to his separation from service in May 
2000.  The rating decision on appeal, issued in March 2001, 
actually resulted in an allowance of the benefits sought, 
inasmuch as it allowed service connection with compensable 
evaluations for the two disabilities at issue in this case.  
It was only after the veteran disagreed with the assigned 
evaluations that the present appeal commenced.  The same 
month that the veteran filed his notice of disagreement, he 
was provided a complete VCAA notification by the RO in April 
2002.  This notification informed the veteran of the evidence 
necessary to substantiate his claims, requested him to submit 
any evidence he might have in his possession, explained VA's 
duty to assist in obtaining any evidence that he might 
reasonably identify, and informed him of the evidence which 
had already been collected for consideration in his behalf.  
The veteran was subsequently provided the regulatory 
implementation of VCAA in the statement of the case issued in 
January 2003.  That statement of the case informed the 
veteran of the schedular criteria for evaluating the 
disabilities at issue and thus specifically informed him of 
the level of symptomatology necessary to be clinically 
demonstrated prior to an award of an increased evaluation for 
either disability.  During the lengthy pendency of this 
appeal, all relevant private and VA treatment records have 
been collected for review.  The veteran does not argue nor 
does the evidence on file reveal that there remains any 
additional relevant evidence which has not been collected for 
review.  The veteran has been provided two VA examinations 
each of which is adequate for rating purposes.

There is no reasonable likelihood that any additional 
relevant evidence is available for review.  The veteran has 
been informed of the evidence which he must present and the 
evidence which VA would collect on his behalf, and that the 
duties to assist and notify of VCAA have been satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) is used for 
evaluating the degree of disability in claims for disability 
compensation.  The rating Schedule provides the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as can be determined.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of an organ of the body, 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains "an original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time, if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  This is the rule against 
pyramiding.  38 C.F.R. § 4.14.

There are diseases of the digestive system, particularly 
within the abdomen, which while differing in the sight of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal disturbance or 
pain, anemia and disturbances in nutrition.  Consequently, 
certain coexisting diseases in this area do not lend 
themselves to distinct disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in § 4.14.  38 C.F.R. § 4.113.

Inguinal hernia which is small and reducible or without a 
true hernia protrusion warrants a noncompensable evaluation.  
Inguinal hernia which is postoperative and recurrent and 
readily reducible and well supported by a truss or belt 
warrants a 10 percent evaluation.  An inguinal hernia which 
is small and postoperatively recurrent or unoperated and 
irremediable, which is not well supported by a truss or not 
readily reducible warrants a 30 percent evaluation.  NOTE:  
Add 10 percent for bilateral involvement, provided the second 
hernia is compensable.  This means that the more severely 
disabling hernia is to be evaluated and 10 percent only added 
for the second hernia, if this second hernia is itself of 
compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338.

Scars other than the head, face or neck, that are deep or 
that cause limited motion in areas exceeding 6 square inches 
warrants a 10 percent evaluation, or in areas exceeding 12 
square inches warrants a 20 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7801.

Scars, other than head, face or neck, that are superficial 
and do not cause limited motion warrants a 10 percent 
evaluation only if they affect an area of 144 square inches 
or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.

A superficial scar is one not associated with underlying soft 
tissue damage.  A superficial scar which is unstable or, for 
any reason, there is frequent loss of covering of the skin 
over the scar warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.

Superficial scars which are painful on examination warrant a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  

Other scars must be rated on the limitation of function of 
any affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Paralysis of the ilioinguinal nerve which is mild or moderate 
warrants a noncompensable evaluation, and which is severe to 
complete warrants a 10 percent evaluation.  38 C.F.R. § 4.124 
(a), Diagnostic Code 7830.  

Analysis:  During service in 1997, the veteran underwent 
bilateral inguinal hernia repair with mesh emplacement.  
There were clearly postoperative complications which resulted 
in follow-up surgery for nerve entrapment on the right 
inguinal hernia repair site.  A subsequent neurectomy surgery 
was performed in 1998.  Clearly, this nerve entrapment on the 
right inguinal hernia repair site caused the veteran 
significant pain and discomfort.  Following surgical 
revision, there was significant improvement in pain but, a 
degree of symptomatology has continued.  Other than this 
revision surgery for entrapment of the nerve, the service 
medical records do not show that the veteran sought or 
required follow-up treatment for his bilateral inguinal 
hernia repair.  Similarly, there are not records of ongoing 
care or treatment of this postoperative hernia repair 
following service.  No recurrence of either inguinal hernia 
is documented at any time.

In June 2000, prior to the veteran's formal separation from 
service, he was provided a VA examination.  Since having the 
neurectomy performed in September 1998, the veteran continued 
to complain of numbness around the scar.  There remained 
discomfort on both sides, particularly on fast or heavy 
lifting or downward pushing.  Physical examination revealed 
the reflexes were two plus and equal bilaterally and there 
were no abnormal reflexes.  The motor system was intact 
bilaterally.  There was subjective hypoesthesia in an area 
around the right inguinal hernia scar from the previous 
surgery.  There was no apparent tenderness in this area.  The 
skin was normal in texture and appearance and the scars were 
only barely detectable, even in good light.  There was no 
recurrence of inguinal hernia on either side.  The diagnoses 
were bilateral inguinal hernia repair in 1997 with no 
recurrence and residual hypoesthesia adjacent to the 
incisional scar on the right.

In January 2004, the veteran was provided another VA 
examination.  The claims folder was made available to the 
physician for review in conjunction with the examination.  
The veteran's medical history of bilateral inguinal hernia 
repair and revision surgery for an entrapped nerve was 
discussed.  The veteran reported that, since the time of the 
nerve entrapment repair surgery, stabbing pains on the right 
had subsided but he continued to have pain as a dull ache 
which was aggravated on prolonged standing, sitting and 
pressure at the scar site.  The veteran described no problem 
with urinary retention or problems with bladder or urethral 
function.  Physical examination revealed very vague, hard to 
visualize, soft, flat, narrow surgical scars measuring 
approximately 7 centimeters in length that were well-healed.  
The tissue was soft with no keloid formation.  There were no 
identifiable masses or current hernias on either side.  
Bilaterally, the superficial skin of the scar was numb to 
light touch.  There was a negative cremasteric reflex 
bilaterally.  The scar was not painful to light palpitation 
but, more proximal and just distal to the scar there was a 
focal area of exquisite tenderness that reproduces the deep, 
achy pain with deep palpation on the right.  No masses were 
identified.  The underlying skin was maneuverable and not 
fixed.  The diagnoses were status post bilateral inguinal 
hernias without evidence of recurrence, but with persistent 
partial ilioinguinal nerve paralysis.

With respect to the veteran's postoperative bilateral hernia 
repair, the Board finds that a preponderance of the evidence 
supports the currently assigned 10 percent evaluation at all 
times during the pendency of this appeal.  A careful reading 
of the RO's rating actions in this case indicates that the RO 
assigned this 10 percent evaluation essentially based on pain 
and discomfort as subjectively complained of by the veteran.  
Strictly in accordance with the rating criteria provided for 
evaluation of inguinal hernia at 38 C.F.R. § 4.114, 
Diagnostic Code 7338, however, the veteran does not meet the 
criteria for the currently assigned 10 percent evaluation 
because that evaluation requires a postoperative recurrent 
hernia which is readily reducible and well-supported by a 
truss or belt.  There is a complete absence of any clinical 
evidence on file which shows that either left or right 
inguinal hernia has been recurrent at any time since the 
initial operations during service in 1997.  The rating 
criteria for inguinal hernia does not provide for a 
compensable evaluation based upon pain or discomfort 
(separate from any painful scars).  Nonetheless, the RO has 
assigned such evaluation and the Board will not disturb it.  

There certainly is a complete absence of evidence that the 
veteran meets or nearly approximates the criteria for the 
next higher 30 percent evaluation which includes the 
requirement for a small, postoperative, recurrent or 
unoperated irremediable hernia which is not well-supported by 
a truss or not readily reducible.  The note to this 
diagnostic code indicates that an additional 10 percent will 
be awarded for a bilateral inguinal hernia, but only in cases 
where one hernia meets a compensable evaluation and the other 
hernia also meets a compensable evaluation.  Assuming, 
without conceding, that the veteran's ride side postoperative 
inguinal hernia meets the criteria for a 10 percent 
evaluation, there is no evidence which shows that he meets 
the criteria for a 10 percent evaluation on the left in that 
the left side hernia is not recurrent and readily reducible 
and well-supported by a truss or belt.

With respect to the postoperative neuroma at the site of the 
earlier right inguinal hernia repair, the RO initially 
awarded a 10 percent evaluation with reference to the 
diagnostic codes relative to tender or painful scars.  In the 
February 2004 supplemental statement of the case, however, 
the RO correctly changed the applicable diagnostic criteria 
to that applicable for paralysis of the ilioinguinal nerve at 
38 C.F.R. § 4.124 (a), Diagnostic Code 8530.  The maximum 
evaluation available under that code is 10 percent when the 
ilioinguinal nerve is shown to have severe to complete 
paralysis.  No higher evaluation is authorized under the 
schedular criteria for compromise of this nerve.  

The Board has carefully considered the clinical evidence on 
file with respect to the scars incurred as a result of the 
bilateral inguinal hernia repair.  This is separate and apart 
from the 10 percent evaluation which the veteran is assigned 
for severe to complete paralysis of the ilioinguinal nerve.  
Both VA examinations on file clearly report that the scars 
from the earlier bilateral inguinal hernia repair are well-
healed, nontender, and barely visible.  There is certainly no 
evidence on file or argument from the veteran that the scars 
are deep and cause limitation of motion and collectively 
exceed areas exceeding 6 square inches for an additional 
10 percent evaluation in accordance with 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  There is also no evidence that the 
scars, which do not cause limited motion, collectively cover 
an area of 144 square inches or greater, for an additional 
10 percent evaluation in accordance with 38 C.F.R. § 4.118, 
Diagnostic Code 7802.  These scars are clearly not shown to 
be deep or involving keloid tissue or associated with the 
underlying soft tissue.  They are also not shown to be 
unstable where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Neither are these scars 
shown to be painful upon examination.  Paresthesia or 
numbness or a loss of sensation do not equate to pain.  Pain 
in the area of and which is attributable to the veteran's 
status post surgery for neuroma is the subject of a separate 
10 percent evaluation and the same symptoms may not be used 
to form the basis of a separate 10 percent evaluation as this 
would be a violation of the rule against pyramiding at 
38 C.F.R. § 4.114.  

The veteran has strongly argued that he should be entitled to 
compensation for the mistake which was apparently made in his 
initial bilateral inguinal hernia repair where the 
ilioinguinal nerve was apparently sewn in at the time the 
surgical wound was closed during service in 1997.  He has 
argued that he suffered significant pain for 17 months until 
this error was repaired by follow-up surgery to remove the 
neuroma in 1998.  VA does not pay disability compensation to 
veterans for periods of time that they are on active military 
service.  At the time the veteran filed this claim, the 
revision repair surgery for the neuroma had been performed 
and the evaluation of the veteran's disability by VA 
commences from the time he separates from service until the 
present.  At all times during the relevant pendency of the 
appeal, the veteran is shown to have a severe to complete 
paralysis of the ilioinguinal nerve which warrants the 
10 percent evaluation currently assigned.  

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative bilateral inguinal hernia repair is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for a postoperative neuroma at the site of the right inguinal 
hernia repair is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


